Title: To George Washington from Reese Meredith, 5 May 1773
From: Meredith, Reese
To: Washington, George



Esteemed FriendPhiladelphia May 5th 1773     
Colonel Washington 
From the little acquaintance I had with thee formerly, I take the liberty of recommending the Bearer Capt. John Harper who is in partnership with William Hartshorne—John Harper comes down in order to see the Country, if he likes it, they propose to come down and settle with you; they are Men that have a very pretty Interest—Wm Hartshorne lived with me some Time—They are Industrious, Careful, Sober Men; If Capt. Harper should want to draw on this place for Five hundred Pounds I will engage his Bills shall be paid—Any Civilitys shewn him will be return’d by Thy Friend

Reese Meredith

